                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN


In Re:                                         Case No. 21-40178-LSG

George O. Wallace                              Chapter 13

            Debtor.                            Judge Lisa S. Gretchko
__________________________________/

                          NOTICE OF APPEARANCE AND
                        REQUEST FOR SERVICE OF NOTICES

TO: Clerk of the Court                          Krispen S. Carroll
    US Bankruptcy Court                         719 Griswold, Ste 1100
    211 W. Fort Street                          Detroit, MI 48226
    Suite 2100
    Detroit, MI 48226                           Adam M. Roose
                                                29829 Greenfield Rd., Ste 102
                                                Southfield, MI 48076

        PLEASE ENTER THE APPEARANCE of DANA NESSEL, Attorney General,
and Juandisha Harris, Assistant Attorney General, as attorneys for the State of
Michigan, Department of Treasury, in the above-titled case. This appearance is
entered as required by FR Bankr P 9010(b) and does not constitute a general
appearance. Pursuant to FR Bankr P 2002(g), the undersigned requests that copies
of all notices required to be mailed to all creditors be served on the undersigned.


                                         DANA NESSEL
                                         Attorney General

                                         /s/ Juandisha Harris
                                         Juandisha Harris (P62978)
                                         Assistant Attorney General
                                         Cadillac Place Building
                                         3030 W. Grand Blvd. Ste. 10-200
                                         Detroit, MI 48202
                                         Telephone: (313) 456-0140
                                         E-Mail: harrisj12@michigan.gov

Dated: May 13, 2021




   21-30143-jda     Doc 29   Filed 05/13/21   Entered 05/13/21 10:54:37   Page 1 of 1
